Benedict, J.
These actions were tried together. They are brought against the Cepheus, — the first, to recover the damages to the barge Manhattan No. 12; the second, to recover for damages to the chunker No. 2,104; the third, for damages to the canal-boat Two Brothers;— these damages being in each case asserted to have been the result of a collision between the steam-boat Cepheus and the tow of which these boats formed a part. It is proved and not denied that while the boats in question were being towed along-side the tug James McMahon, near Hell Gate, tho stoam-boat Cepheus, coming up from behind, ran into the James McMahon. None of the boats in the libels mentioned were injured by direct contact with the Cepheus, but some of the towing lines were broken by the collision, others were cast off by direction of the master of the James McMahon immediately after, the blow, upon the cry of his engineer that his boat was sinking, and the tow thus broken up. The tide being strong, as soon as the lines were cast off, the boats in the libels mentioned began to drift towards the shore, and were put in danger of destruction. They were saved by tlie exertions of other tugs, for Vihich salvage has been awarded against them.
The only question in this case is whether the peril in which the boats were put after the tow broke up was the natural and immediate result of the act of the Cepheus in running into the James McMahon, or whether it is to be attributed to unnecessary action on the part of the master of the James McMahon in easting off the lines, and to the neglect of the mastor of the James McMahon to pick up his boats when he might, after he discovered that Ms boat was not really injured. Upon the whole, considering the locality, the nature of the blow given, and its effects, I am of the opinion that all the damages in *508question must be held to be the natural consequence of the wrongful act of the Cepheus in running into the tow.
The case of the Two Brothers and the boat No. 2,104 is not as clear as the case of the Manhattan No. 12; but, after all, is sufficiently clear to warrant a decree in their favor.
Let a decree in favor of the boats be entered in each case.